IN THE SUPREME COURT OF THE STATE OF NEVADA


                 TULY LEPOLO,                                              No. 83755
                               Petitioner,
                           vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                 CLARK; THE HONORABLE MICHAEL                              FILED
                 VILLANI, DISTRICT JUDGE; AND THE
                 HONORABLE DAVID BARKER,                                   SFP 0 7 2022
                 SENIOR :DISTRICT COURT JUDGE,                           ELIZABETH A. BROWN
                                                                       CLERKX SUIREME COURT
                               Respondents,                           BY       •v
                                                                            DEPUTY CLERK
                                 and
                 THE STATE OF NEVADA,
                               Real Party in Interest.




                                     OR.DER DISMISSING PETITION

                            This is a petition for a writ of mandamus challenging
                petitioner's pretrial custody status.
                            Real party in interest has filed a motion to dismiss this petition
                as moot because petitioner has now been tried by a jury and convicted.
                Because any issue regarding petitioner's pretrial custody status has been
                rendered moot, real party in interest's motion is granted. This petition is
                dismissed, and the oral argument scheduled for September 9, 2022, is
SUPREME COURT
      OF
      NEVADA


10) I 947A
                                                                                    „V, -?-8-C)37
                     vacated. Petitioner's motion to appear via video at oral argument is denied
                     as moot.
                                 It is so ORDERED.




                                             Parraguirre


                                                J.                   Al eabG,t,-0         J.
                     Hardesty                                  Stiglich




                     Cadish                                    Silver




                     Pickering                                 Herndon




                     cc:   Chief Judge, The Eighth judicial District Court
                           Hon. David Barker, Senior judge
                           Department 1.7, District Judge
                           Yarnpolsky & Margolis
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                           2
10) I947A    GiS*,